Order entered May 23, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00361-CR

                     STANYELLE M. MILES-MCCLOUD, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                         On Appeal from the 187th District Court
                                  Bexar County, Texas
                          Trial Court Cause No. 2017CR6735A

                                         ORDER
       Before the Court is court reporter Brooke Wagner’s May 21, 2018 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE